Title: To James Madison from Tench Coxe, 31 August 1812
From: Coxe, Tench
To: Madison, James


(personal & private)
Sir
Augt. 31. 1812
I am astonished to learn that Mr. B. Mifflin deputy Commy died yesterday suddenly. I entreat your consideration of my name for the office, or for that of Mr. Duncan, under all the circumstances of my family. I say with Sincerity that the times require my appointment to the D. Commys. office. Mr. Irvine is a mere lawyer, unacquainted with the walks of trade. I write at the dawn of day, having been called up by an anxious friend who learned, of a neighbour at a late hour this death so dreadful to the deceased’s family. Excuse the imperfections of this letter.
I remain, with every consideration, for your situation and abiding without alteration of heart or conduct, every issue faithfully
T. Coxe
